DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 – 5 and 7 - 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moll (US 3,292,262).

With respect to claim 1, Moll discloses an adjustable compass, comprising a support (96) having an aperture configured to receive and hold a marking or cutting implement (110); an elongate measuring element (50) having a first end connected to the support, a length, and at least one set of markings (53) along the length, each marking being indicative of a distance along the length from the support (Column 2, lines 1 – 8); and a central body (58) having a tip element (90), an aperture configured to slidably receive the measuring element (See Figure 1), and a viewing lens (Column 2, line 10) aligned with the aperture such that a marking of the measuring element is viewable through the lens when the measuring element is in place in the aperture, the marking thus indicating a distance between the central body and the support.  

In regards to claim 4, Moll teaches an adjustable compass wherein the measuring element (50) is in the form of an elongated cylinder having a flat indent along its circumference to prevent rotation within the aperture (Figure 1).  

Regarding claim 5, Moll shows an adjustable compass wherein the measuring element (50) has two parallel sets of measurement markings on opposing sides of its length (Column 3, lines 67 – 73).  

With regards to claim 7, Moll discloses an adjustable compass wherein the central body (58) further comprises a tightening element (70) for affixing the measuring element in place within the central body at a desired distance (Column 4, lines 12 – 17).  

Referring to claim 8, Moll sets forth an adjustable compass wherein the compass further includes one or more marking or cutting implements (90, 110) shaped to be received by the support.  

In regards to claim 9, Moll teaches an adjustable compass wherein the support further comprises a tightening element (80, 98) for receiving cutting or marking implements of different sizes (i.e. pen, drawing lead or knife blade, column 4, lines 39 – 41).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moll (US 3,292,262) in view of Novak (US 3,524,258).

Moll discloses an adjustable compass as recited in paragraph 2 above. 

Moll does not disclose the magnifying lens as recited in claim 2.

Referring to claim 2, Novak discloses a slide compass comprising a compass wherein the viewing lens comprises a magnifying lens (20) in order to increase the size of the visible marking with minimum eyestrain (Column 5, line 26 – 28). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Moll by replacing the viewing lens with a magnifying lens as taught by Novak in order to increase the size of the visible marking with minimum eyestrain (Column 5, line 26 – 28).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moll (US 3,292,262) in view of Kuwada (US 3,738,009).

Moll discloses an adjustable compass as recited in paragraph 2 above. 

Moll does not disclose the scales in inches and centimeters as recited in claim 6.

Regarding claim 6, Moll teaches an adjustable compass wherein the set of markings is in angular indicia. Kuwada teaches a compass device comprising an inch scale (57) and a centimeter scale (58) in order to provide additional features that allows to perform one or more highly used functions (Column 1, line 27). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Moll by providing a centimeter and an inch scale as taught by Kuwada in order to provide additional features that allows to perform one or more highly used functions (Column 1, line 27).1

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant but fail to teach the combination as claimed: 
Contreras (US 7,823,294)
Stoner (US Pub. No. 2006/0207114)
Han et al. (US 6,907,669)
Okada (US 6,889,440)
Landmark (US 5,253,421)
Hines (US 4,976,037)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
August 22, 2022



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861